Citation Nr: 0801062	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-07 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for bipolar disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from March 1963 to 
January 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, that denied the veteran's claims for service connection 
for post-traumatic stress disorder (PTSD) and a bipolar 
disorder.  In a September 2006 rating decision, the RO 
granted the veteran's claim for service connection for PTSD 
that was awarded a compensable disability evaluation.  The 
RO's action represents a full grant of the benefits sought as 
to the veteran's claim for service connection for PTSD and 
the Board will, thus, confine its consideration to the issue 
set forth on the decision title page.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
bipolar disorder is related to the veteran's active military 
service, nor was it manifested within a year of his discharge 
from active service. 


CONCLUSION OF LAW

A bipolar disorder was not incurred in or aggravated by 
active military service, nor may a psychosis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103-5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The Court acknowledged in Pelegrini 
that where the § 5103(a) notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In a March 2006 
letter, the RO provided the veteran with notice consistent 
with the Court's holding in Dingess/Hartman.  Further, as the 
appellant's claim for service connection for a bipolar 
disorder is being denied, as set forth below, there can be no 
possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claim. 

In a June 2001 letter, issued prior to the August 2001 rating 
decision (following receipt of the veteran's January 2001 
disagreement with a June 2000 rating decision that denied the 
claim on the basis that it was not well grounded), and in a 
January 2004 letter, the RO informed the appellant of its 
duty to assist him in substantiating him claim under the VCAA 
and the effect of this duty upon him claim.  We therefore 
conclude that appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  In fact, in March 2004 and 
February 2006, the RO granted the veteran's repeated requests 
for additional time to submit new evidence in support of his 
claim.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims files, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

The Board notes that the veteran was scheduled for VA 
examination in July 2001 in conjunction with his claim, but 
did not appear for examination.  He has provided no rationale 
as to why he failed to report for the examination and has not 
indicated that he is interested in appearing for an 
examination.  This matter will be discussed further below.  

Furthermore, it appears that the veteran may also be 
receiving Social Security Administration (SSA) disability 
benefits, according to an August 2005 memorandum in the file, 
although the nature of his disability (or disabilities) was 
not described.  While records associated with the SSA's 
decision are not in the claims file, even assuming that the 
veteran was awarded SSA benefits due to his claimed bipolar 
disorder, the SSA decision is not considered sufficient to 
overcome the objective evidence of record as to the origin of 
the veteran's bipolar disorder.  These records would show 
impairment caused by the disorder, and would not be probative 
as to onset years ago.  As such, VA has satisfied the duty to 
assist the veteran in the development of his claims.  The 
Board may proceed without prejudice to the appellant.

Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, a bipolar disorder.  When 
examined for separation in January 1966, a psychiatric 
abnormality was not reported.

Post service, from 1969 to 1972, the veteran evidently 
received private medical treatment for what was thought to be 
alcoholism, according to a May 2004 signed statement from his 
former wife who also said that he was privately treated for 
depression in the mid-1970s.

VA and non VA medical records and examination reports, dated 
from 1996 to 2006, are associated with the claims files and 
reflect the veteran's repeated hospitalizations for alcohol 
abuse and psychiatric problems, diagnosed as bipolar 
disorder, depression, and PTSD.  

The veteran was privately hospitalized in July 1996, when the 
final discharge diagnosis was bipolar disorder/alcohol 
dependence.  That record includes a past medical history of 
treatment starting in 1973 and a history of bipolar disorder 
apparently since 1976 (writing indistinct). 

In 1999, the RO received the veteran's current claim for 
service connection for a bipolar disorder.

In July 2001, the veteran failed to report for a VA 
examination.

Recent VA medical records, dated through 2006, include 
diagnoses of bipolar disorder and PTSD.



III.	Legal Analysis

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  In addition, the law provides that, 
where a veteran served ninety days or more of active military 
service, and a psychosis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease may be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.307, 
3.309 (2007).  While the disease need not be diagnosed within 
the presumption period, it must be shown, by acceptable lay 
or medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The veteran has contended that service connection should be 
granted for a bipolar disorder.  Although the evidence shows 
that the veteran currently has a bipolar disorder, along with 
(the service connected) PTSD, no competent medical evidence 
has been submitted to show that this bipolar disability is 
related to service or any incident thereof.  On the other 
hand, the record reflects that a psychiatric abnormality was 
not noted on separation from service and the first post 
service evidence of record of a bipolar disorder is from 
approximately 1996 when he gave an undocumented history of 
bipolar disorder since 1976 that is at least 7 years after 
the veteran's separation from service.  In short, no medical 
opinion or other medical evidence relating the veteran's 
bipolar disorder to service or any incident of service has 
been presented.

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed bipolar disorder.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed bipolar disorder.  The preponderance of the 
evidence is therefore against the appellant's claim of 
entitlement to service connection for a bipolar disorder.

Moreover, the Board notes that the veteran failed to report 
for a VA psychiatric scheduled in July 2001 that might have 
provided additional information regarding the veteran's 
claim.  Regulations provide that when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and the claimant, without good cause, fails to 
report for such examination, and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based upon the evidence of record.  
However, when the examination was scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
that was previously disallowed, or a claim for increase, the 
claim shall be denied.  See, e.g., 38 C.F.R. § 3.655 (2007).  
Thus, the Board must rely upon the evidence in the claims 
file to reach its decision.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for a 
bipolar disorder is not warranted.


ORDER

Service connection for a bipolar disorder is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


